 Case 3:19-cv-02265-LAB Document 4 Filed 04/21/20 PageID.15 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                         (HONORABLE LARRY A. BURNS)
11
12   GEORGE CAZARES-RAMOS,                   CASE NO.: 19CV2265-LAB
13                      Plaintiff,
14         v.                                JUDGMENT AND ORDER TO
                                             DISMISS APPLICATION FOR WRIT
15   William Pelham Barr, Attorney           OF HABEAS CORPUS
     General of the United States; David
16   Harlow, Director, United States
     Marshals Service; John Kelly,
17   Secretary of the Department of
     Homeland Security; and Steven C.
18   Stafford, United States Marshals
     Service for the Southern District of
19   California,,
20                      Defendant.
21
22
           IT IS HEREBY ORDERED that the Notice of Voluntary Dismissal of
23
     Application for Writ of Habeas Corpus be granted.
24
25
     DATED: 4/21/2020
26                                   Honorable Larry A. Burns
27
28
